                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Joshua Norman,                                 )       Case No. 1:17-cr-166
                                               )
               Defendant.                      )


       The court ordered defendant detained following a detention hearing on June 28, 2021. (Doc.

Nos. 366 and 367). In so doing, the court noted that may consider placement of a defendant at a

suitable residential treatment facility should space at such a facility become available for him. (Doc.

No. 367).

       On July 8, 2021, defendant filed a "motion to reconsider detention order." (Doc. No. 368).

He advises that Prairie St. John's has accepted him and has a bed available for him. He further

advises that his mother can transport to him Prairie St. John's. He request that the court release him

so that he can travel to Prairie St. John's and participate in its inpatient treatment program.

       The court GRANTS defendant's motion (Doc. No. 368). Defendant shall be released no

earlier than 8:00 AM on July 12, 2021, to his mother for immediate transport to Prairie St. John's.

While on release, defendant remains subject to and shall comply with all of the conditions of

supervised release imposed by the court. Additionally, defendant shall comply with the following

conditions:

       (1)     Defendant shall reside at Prairie St. John's, fully participate in its inpatient treatment

               program, and comply with all of its rules and regulations. Upon his arrival, he shall

               contact Pretrial Services Officer Alex Ganzemiller at (701) 297-7208.
       (2)       Defendant shall sign all releases of information requested by the Pretrial Services

                 Officer so that his progress and participation in treatment may be monitored.

       (3)       At least four days prior to the completion of his treatment program, Defendant shall

                 contact the Pretrial Services Office so that it may evaluate the appropriateness of any

                 proposed living arrangements. Upon his discharge from his treatment program,

                 defendant shall reside at an address approved by the Pretrial Services Office and not

                 change this address without the Pretrial Services Office's permission. If the Pretrial

                 Services Office determines that defendant is in need of a placement in a residential

                 facility, defendant shall report to the designated facility as directed and comply with

                 the facility's rules and regulations. If a residential facility is not available, defendant

                 shall report the United States Marshal's office in Fargo with the understanding that

                 he shall be detained pending further order of the court.

Prairie St. John's is to keep the Pretrial Services Officer apprised of defendant's progress notify the

Pretrial Services Officer immediately in the event the defendant violates any conditions of release

or disappears.

       IT IS SO ORDERED.

       Dated this 9th day of July, 2021.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter, Magistrate Judge
                                                  United States District Court
